DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-25 have been considered but are moot in view of the new grounds of rejection set forth below as necessitated by the amendment.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the computing device directly selects or determines the VOI”, “without a separate user input, the computing device can directly determine a first slice image that requires generation of a second slice image”, and “the computing device can calculate the degree of lesion suspicion without a separate image…other than the input first slice images”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Reconstruction of Thin-Slice Medical Images Using Generative Adversarial Network” (hereinafter “Li”; published 2017) in view of “Interactive Local Super-Resolution Reconstruction of Whole-Body MRI Mouse Data: A Pilot Study with Applications to Bone and Kidney Metastases” (hereinafter “Dzyubachyk”, published 2014).
Regarding claim 14, Li discloses a method for a computer device generating an image (Dzubachyk, Abstract, Introduction, Fig. 2), the method comprising: 
calculating, in response to an input of a series of first slice images of a subject, a lesion suspicion degree with respect to the series of the first slice images; generating a second slice image from a first slice image in which the lesion suspicion degree above a predetermined threshold is calculated among the series of the first slice images, and providing the generated second slice image (Dzyubachyk, Fig. 2, p.4, right column, Sections titled “Case Study B: MRI+BLI” and “Super-resolution reconstruction; “VOIs can be identified by simple thresholding on the raw BLI signal. Once the coordinates of the VOIs in world space are known, the BLI-toMRI registration transform is used to map the VOIs onto the chosen low-resolution MR image. The MRI VOIs are then propagated to the remaining low-resolution MRI images using the transform parameters of these acquisitions. Finally, corresponding VOIs are extracted from all LR images and used for SRR. This step is performed automatically.” Local super-resolution of the VOIs identified by thresholding is read here as corresponding to generating a second slice image from a first slice image in which the lesion suspicion degree above a predetermined threshold is calculated. Fig. 2 additionally shows that the high-resolution SRR image is presented as output of the method).
Dzyubachyk does not expressly teach the limitations as further claimed, but in an analogous field of endeavor, Li does as follows. 
Li teaches wherein the second slice image has a second slice thickness (T) that is thinner than a first slice thickness (t) that is a slice thickness of the first slice image (Li, p.326-332, Sections 2-3.2; “given a tomographic medical images with fewer slices IFS with size L x W x H, we want to generate the medical images with more slices IMS with size L x W x rH of the same examination position.” The thickness of each of the input images IFS (H) is thinner than the thickness of each of the generated images (rH), where r is a multiplication factor to generate thinner slice images from a single thick slice image. For example, Li discloses “our method is applied to reconstruct preoperative t2flair head MR images of glioma patients from routine t2flair MR images. Preoperative MR images is acquired with thinner slice and preserve slice spacing of 2 mm. On the other side, routine MR images get slice spacing of 6 mm.”). 
Li is considered analogous art because it pertains to generating a high-resolution image from a low-resolution image in the context of reconstruction of tomographic medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution image generation method taught by Dzyubachyk to generate a high-resolution thin-slice image from a low-resolution thick-slice MRI image using post-processing techniques, as taught by Li, in order to acquire high-resolution images with reduced scan time and reduced motion artifacts (Dzyubachyk, p.9, top of right column).

Regarding claim 15, claim 14 is incorporated, and Dzyubachyk in the combination further teaches wherein the generating is performed by a superresolution (SR) (Dzyubachyk, Introduction, second paragraph; “a resolution enhancing post-processing technique called super-resolution reconstruction (SRR) has been demonstrated to improve visualization and localization of micro-structures in molecular MRI”).

Regarding claim 16, claim 14 is incorporated, and Li in the combination further teaches wherein the generating is performed by an image generation module using a deep convolutional neural network (CNN) or a generative adversarial network (GAN) (Li, Introduction, last paragraph; “In this paper, a state-of-the-art SISR method, called super-resolution GAN (SRGAN), is extended to three-dimensional version (3DSRGAN). Specifically, a fully connected CNN with 3D convolutional kernels and residual blocks was proposed to generate tomographic medical images from fewer slices.”).
As established above with respect to claim 14, Li is considered analogous art because it pertains to generating a high-resolution image from a low-resolution image in the context of reconstruction of tomographic medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the super-resolution image generation method taught by Dzyubachyk to include a CNN or GAN network such as that taught by Li, in order to generate more realistic high-resolution images (Li, p.326-327, Section 2).

Regarding claim 17, claim 16 is incorporated, and Li in the combination further teaches wherein the image generation module is pretrained by using, as training data, a plurality of training slice image pairs each including a first training slice image of the first slice thickness and a second training slice image of the second slice thickness corresponding thereto (Li, Section 3.1; “In this study, preoperative t2flair MR images are down-sampled to slice thickness of 6 mm and used as a simulation dataset. Moreover, 15 cases with both preoperative and routine MR images were taken as a real images dataset. We take 30 cases from the simulation dataset and 10 cases from the real images dataset for training, separately.”).

Regarding claim 19, claim 14 is incorporated, and Dzyubachyk in the combination further teaches wherein the providing comprises providing, by the computing apparatus, the second slice image and providing a first slice image of which a second slice image is not generated with the second slice image (Dzyubachyk, Fig. 2, p.4, left column;  “Guided by the BLI, the user can then select the VOIs with tumors for further SRR reconstruction, visualize the results side-by-side with the CT data, and, in case a tumor is present near a bone on one side of the body, compare it to the contralateral side, where most likely there is no tumor.” Comparison to a contralateral side where there is no tumor is interpreted here as “providing a first slice image of which a second slice image is not generated”).

Claim 20 recites a non-transitory computer-readable storage medium storing a program instruction executable by a computer to perform the method recited in claim 14, the rejection of which is applicable here, and Dzyubachyk in the combination further teaches a non-transitory computer-readable storage medium storing program instructions executable by a computer to perform the method (Dzyubachyk, p.6, left column, Hardware and Software platforms). 

Claim 21 recites an apparatus having features corresponding to the steps recited in method claim 14. Therefore, the recited elements of Claim 21 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 14. Additionally, the rationale and motivation to combine the Dzyubachyk and Li references presented in the rejection of claim 14 apply to this claim, and Dzyubachyk in the combination further teaches a computing apparatus comprising a communicator and a processor (Dzyubachyk, p.6, left column, Hardware and Software platforms). 

Claim 22 recites an apparatus having features corresponding to the steps recited in method claim 15. Therefore, the recited elements of Claim 22 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 15. Additionally, the rationale and motivation to combine the Dzyubachyk and Li references presented in the rejection of claim 15 apply to this claim.

Claim 23 recites an apparatus having features corresponding to the steps recited in method claim 16. Therefore, the recited elements of Claim 23 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 16. Additionally, the rationale and motivation to combine the Dzyubachyk and Li references presented in the rejection of claim 16 apply to this claim.

Claim 24 recites an apparatus having features corresponding to the steps recited in method claim 17. Therefore, the recited elements of Claim 24 are mapped to the proposed combination in the same manner as the corresponding elements in Claim 17. Additionally, the rationale and motivation to combine the Dzyubachyk and Li references presented in the rejection of claim 17 apply to this claim. 

Regarding claim 25, claim 14 is incorporated, and Li in the combination further teaches  wherein when a number of first slices in which the lesion suspicion degree is calculated above a predetermined threshold is n (n≥1), m(m>n) second slice images are generated from the n (n≥1) first slice images, and the second slice thickness (T) is equal or greater than n*t/m (Li, p.326-332, Sections 2-3.2; “given a tomographic medical images with fewer slices IFS with size L x W x H, we want to generate the medical images with more slices IMS with size L x W x rH of the same examination position.” The thickness of each of the input images IFS (H) is thinner than the thickness of each of the generated images (rH), where r is a multiplication factor to generate thinner slice images from a single thicker slice image. For example, Li discloses “our method is applied to reconstruct preoperative t2flair head MR images of glioma patients from routine t2flair MR images. Preoperative MR images is acquired with thinner slice and preserve slice spacing of 2 mm. On the other side, routine MR images get slice spacing of 6 mm.” Therefore, generating multiple 2 mm thin-slice images from a single 6 mm thick-slice image of the same examination position requires that r = 1/3, which corresponds to the claimed factor n/m (and t corresponds to Li’s thick-slice width of H).).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Dzyubachyk nor Li expressly teaches or renders obvious the limitations “the computer device further calculates a location of a lesion with respect to the series of first slice images; and wherein the first slice image in which the lesion suspicion degree above the predetermined threshold is calculated is less than a predetermined distance from the location of the lesion.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668